470 F.2d 742
UNITED STATES of America, Appellee,v.George MORAN, Defendant-Appellant.
No. 71-1113.
United States Court of Appeals,First Circuit.
Argued Feb. 23, 1972.Decided Feb. 25, 1972.

Joseph A. Lena, Boston, Mass., by appointment of the Court, for appellant.
Henry Hammond, Asst. U. S. Atty., with whom Joseph L. Tauro, U. S. Atty., was on brief, for appellee.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
MEMORANDUM AND JUDGMENT
PER CURIAM.


1
Defendant's position, in a nutshell, on this appeal is that a jury could not find that he was "in possession . . . [of a] counterfeited . . . obligation . . . of the United States" (18 U.S.C. Sec.$ 472) because the $10.00 notes, complete in every other respect, had been printed, and still remained, in sheets of six.  We may agree that if the paper was unfinished in any significant particular, it was not yet a counterfeit.  The jury was warranted in finding, however, that a snip with a pair of shears was too inconsequential a matter to consider significant.  The paper was as readily available as it would have been had it been cut, and then tied in a package.  Defendant's point that any purchaser of the uncut sheets would have necessarily known they were not genuine is irrelevant.  An illegal sale does not require the purchaser to be duped. 18 U.S.C. Sec. 473.


2
The judgment of the District Court is affirmed.